                           Case 2:18-ap-01235-VZ   Doc 47 Filed 03/26/19 Entered 03/26/19 15:33:48           Desc
                                                     Main Document Page 1 of 2


                            1   NEWMEYER & DILLION LLP
                                J. NATHAN OWENS, CBN 198546
                            2   AMTOJ S. RANDHAWA, CBN 301360
                                895 Dove St., Fifth Floor                         FILED & ENTERED
                            3   Newport Beach, California 92660
                                (949) 854-7000 / (949) 854-7099 (Fax)
                            4   Nathan.Owens@ndlf.com                                    MAR 26 2019
                                Amtoj.Randhawa@ndlf.com
                            5
                                Attorneys for Plaintiffs                            CLERK U.S. BANKRUPTCY COURT

                            6   STEPHEN CHEIKES, an individual; and                 Central District of California
                                                                                    BY carranza DEPUTY CLERK
                                THE STORYTELLERS GROUP
                            7   ENTERPRISES CO., a Canadian corporation
                            8                      UNITED STATES BANKRUPTCY COURT
                            9       CENTRAL DISTRICT OF CALIFORNIA – LOS ANGELES DIVISION
                           10

                           11   In Re:                                  CASE NO.:             2:18-BK-14672- VZ
N EWMEYER & D ILLION LLP




                           12   SHAMAN BAKSHI,                          CHAPTER:              7

                           13                  Debtor.
                                                                        ADV PROC. NO.: 2:18-AP-01235-VZ
                           14
                                STEPHEN CHEIKES, an individual;
                           15   and THE STORYTELLERS GROUP              ORDER APPROVING
                                ENTERPRISES CO., a Canadian             STIPULATION TO EXTEND
                           16
                                corporation;                            DISCOVERY DEADLINES
                           17
                                               Plaintiffs,              [Stipulation to Extend Discovery
                           18
                                                                        Deadlines filed concurrently herewith]
                           19            v.
                           20                                           Pretrial Conference Date:
                                SHAMAN BAKSHI,                          Date: November 14, 2019
                           21                                           Time: 11:00 a.m.
                           22
                                               Defendant.               Courtroom: 1368

                           23

                           24

                           25

                           26
                           27

                           28
                           Case 2:18-ap-01235-VZ       Doc 47 Filed 03/26/19 Entered 03/26/19 15:33:48      Desc
                                                         Main Document Page 2 of 2


                            1           Having read the parties’ Stipulation to Extend Discovery Deadlines, and good
                            2   cause appearing, IT IS ORDERED that the Stipulation is APPROVED and
                            3   the Court’s Scheduling Order (ECF 15) is amended as follows:
                            4       (1) All discovery must be completed by June 17, 2019, including receipt of written
                            5           responses to discovery requests, and filing of all expert reports and supporting
                            6           declarations; and
                            7       (2) The last date for pre-trial motion to be heard is October 7, 2019 except for a
                            8           motion to approve a settlement or a motion to exclude evidence at trial.
                            9                                                   ####
                           10

                           11
N EWMEYER & D ILLION LLP




                           12

                           13

                           14

                           15

                           16
                           17

                           18

                           19
                           20

                           21

                           22

                           23

                           24
                                Date: March 26, 2019
                           25

                           26
                           27

                           28
